Citation Nr: 1747172	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant, D.S., and L.D.

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970 and from July 1973 to September 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the RO in Louisville, Kentucky.

In August 2015, the Board remanded the case to schedule the appellant for a hearing.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  On the day of the hearing, the appellant submitted additional evidence for which there is an automatic wavier of initial Agency of Original Jurisdiction (AOJ) consideration.  The undersigned Veterans Law Judge also held the record open for a 30-day period following the hearing to allow for the submission of additional evidence, including a map; however, the appellant did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claim.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

In addition, the appellant and her representative clarified during the Board hearing that she is contending that her husband had type II diabetes that was related to his military service and was a significant contributing factor to his death.  Specifically, she has contended that he had herbicide exposure from performing his duties as a crew chief while stationed at Kadena Air Base in Okinawa, Japan, because he went to U-Tapao Royal Thai Air Force Base (AFB) during that assignment for work that placed him near the perimeter of that base.  She has also contended that the Veteran told her that he had planned routes that required him to stop in Vietnam to repair B-52 aircraft, and their son recalled that he had to make an emergency landing there to make aircraft repairs.  See April 2017 Bd. Hrg. Tr. at 3-13.

The service personnel and treatment records show that the Veteran was stationed at the Kadena Air Base in Okinawa from May 1968 to November 1969.  A service performance report for the period from April 1968 to April 1969 shows that he was a recovery team member with the 4252 Original Maintenance Squadron, which included performing aircraft inspections, functional checks, and preventative maintenance.  A service performance report for the period from April 1969 to October 1969 also shows that he was a B-52 crew chief and that his supervision during that time was largely responsible for the aircraft flying more than eighty combat sorties since his assignment as crew chief.

The record further shows that the Veteran had combat missions over Laos and Vietnam in B-52 and KC-135 aircraft, but it does not confirm that he set foot in Vietnam.  See Airman Military Record, p. 2; March 2011 3101 printout and April 2013 VA formal finding memorandum.  In April 2017, the appellant submitted what appears to be an August 1969 aircraft flight data record indicating that the Veteran flew a sortie, landing at U-Tapao Royal Thai AFB and returning to Kadena Air Base.  It does not appear that her representative was able to obtain a clear map of that base in support of her claim.  See Bd. Hrg. Tr. at 4-6.

Based on the foregoing, the AOJ should review the file to ensure that all necessary development to attempt to verify the claimed herbicide exposure has been completed.  The AOJ will also have an opportunity to consider the appellant's claim as to herbicide exposure while the Veteran was at U-Tapao Royal Thai AFB in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while landing at U-Tapao Royal Thai AFB while flying a sortie, as well to attempt to verify whether he had planned routes and/or an emergency landing in Vietnam to repair B-52 aircraft.

In so doing, the AOJ is asked to specifically consider: (1) whether any further development is needed related to the appellant's contention that the Veteran's work with aircraft at U-Tapao AFB brought him close to the perimeter of the base while he was there (see also April 2017 appellant submission of aircraft flight data record); and (2) whether requesting a review of the unit history or any related documents for the year the Veteran was stationed at Kadena Air Base (May 1968 to November 1969, particularly the time period when he was a B-52 crew chief) is needed, given the appellant's contentions as to the Veteran's duties.  The complete description of his duties and the appellant's contentions are outlined in the body of the remand above (pages 3-4).

All attempts and responses should be documented in the claims file.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran in support of her claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The record does contain private hospital records dated from November 2009 and December 2009; however, those records contain notations regarding treatment at other facilities that are not of record.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining a VA medical opinion if necessary.

4.  The case should then be readjudicated by the AOJ.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




